In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Queens County (Durante, J.), dated August 28, 1997, which, inter alia, granted the defendants’ cross motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
In response to the defendants’ prima facie showing of entitlement to summary judgment, the plaintiff failed to raise a triable issue of fact that the defendants breached a duty to her or that the breaches alleged were a proximate cause of her injuries (see, Miller v Fernan, 73 NY2d 844; Shahzaman v Green Bus Lines Co., 214 AD2d 722; Blye v Manhattan & Bronx Surface Tr. Operating Auth., 124 AD2d 106, affd 72 NY2d 888). Bracken, J. P., Ritter, Thompson and Krausman, JJ., concur.